961 F.2d 217
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Michael Dewayne ROBINSON, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Joseph GOUGH, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Jairo SANCHEZ, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.David PAZ, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Miguel D. RODRIGUEZ, Defendant-Appellant.
Nos. 90-50216, 90-50217, 90-50219, 90-50222, 90-50225.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 6, 1991.*Decided April 24, 1992.

1
Before SCHROEDER and KOZINSKI, Circuit Judges, and REED,** District Judge.


2
MEMORANDUM***


3
The appellants were apprehended while transporting and delivering $5,417,000 in U.S. currency.   They each pleaded guilty to conducting a financial transaction involving narcotics proceeds in violation of 18 U.S.C. § 1956(a)(1)(A).   The appellants argue that the district court erred in refusing to adjust their base offense levels downward because they were only "minor participants" in the money laundering organization.   See Sentencing Guidelines § 3B1.2.


4
There were, no doubt, other members of the money laundering organization directing the activities of many participants in many cities.   Nevertheless, Robinson, Gough, Sanchez, Paz and Rodriguez each carried, drove, or directed the movement of large cardboard boxes filled with U.S. currency while participating in the delivery of $5,417,000 in narcotics proceeds to a hotel in Detroit, Michigan.   Each of the appellants admitted, during plea proceedings, that they knew the currency represented proceeds from narcotics transactions.   They may have been small cogs in a larger money laundering organization, but with respect to this particular crime they were full participants.   The district court did not err in denying downward departure for "minor participant" status.


5
AFFIRMED.



*
 The panel finds this case appropriate for submission without argument pursuant to Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 Honorable Edward C. Reed, Jr., Chief United States District Judge for the District of Nevada, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3